953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sondra Gale STIVERS, Plaintiff-Appellee,v.TEAMSTERS LOCAL 783, Defendant-Appellant.
No. 91-6346.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant appeals the denial of its motion for imposition of sanctions under Rule 11, Fed.R.Civ.P.   Plaintiff now seeks dismissal of the appeal for lack of jurisdiction, asserting that as no final judgment has been entered, the order denying sanctions is non-appealable.   Defendant opposes the motion to dismiss.


2
Upon review, we conclude that no final or appealable order has been entered in this action.   The district court's order granting summary judgment and dismissing plaintiff's complaint does not dispose of the defendant's pending counterclaim.   The summary judgment order provides that it is a final order and that there is no just cause for delay.   However, where such a statement is made by the district court without any analysis or reasoning it is not considered to be a proper certification pursuant Rule 54(b), Fed.R.Civ.P.   Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155, 1160 (6th Cir.1988);   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).   No deference is due such a certification, and here, as in Solomon, we do not "see this as 'the infrequent harsh case' in which final certification should be granted."   Id. at 62.


3
It therefore is ORDERED that the motion to dismiss is granted.